Botiirook, J.,
dissenting. — I cannot concur in the foregoing opinion of the majority of the court. “In case of libel before any evidence can be given of its contents prima faeie evidence must be given of a publication by defendant.” Starkie on Slander, Yol. 2, Sec. 14. “After proof of publication by the defendant, the libel itself is to be read.” Philips on Evidence, Yol. 2, p. 239.
‘When plaintiffs offered toread the alleged libels to the jury, they had introduced all their other evidence. They did not propose to introduce additional evidence connecting the defendants with the publication. The question presented was whether there was prima facie evidence of publication by the defendants or either of them. The court below held that it was insufficient as a prima facie showing. Prima facie evidence of fact is, in law, sufficient to establish the facts unless rebutted. Bouv. Law Diet., Yol. 2, p. 370. That the evidence which it is claimed connected the defendants with the publication of any of the alleged libels is insufficient to make a prima facie case, I have no manner of doubt. The only fact which it claims rises to the dignity of legal evidence is *582the statement in the letter to Maria Shaffer that defendants were “ writing for Tipton papers on this bank matter.”
■ It was not shown what, if anything, the defendants or either of them wrote and published, or procured others to write and ■publish, in Tipton papers. The writing of a libel, however gross it may be, unless published, is not actionable. It is no ■more' than the ¡possession of one’s thoughts. The alleged libel afterward published in the “ Cedar Post” does not purport to have been written by defendants or either of them, but by another person. It was not shown that the libel was in the handwriting of either of the defendants, or that it was at any time in their possession or under their control.
Without resorting to the ordinary sources of evidence to prove the publication, as by calling witnesses who had some personal knowledge of the fact, the plaintiffs insisted that the court should, by reason of this merely suspicious circumstance, as it appears to me, hold that the evidence was sufficient to connect the defendants with the publication, and unless rebutted there should be a verdict for plaintiffs. This ■would have been the effect of the ruling as has been seen from the definition of prima facie evidence above given.
It was the court’s duty to weigh the evidence and determine the question. In my judgment the ruling was correct, •but as it was a ruling upon the sufficiency of evidence this court should not disturb it, unless the conclusion reached by ,the court below was palpably against the evidence. Adams, J,, concurs with me in this dissent.